Citation Nr: 0424742	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  93-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to the service-connected 
low back strain.  

2.  Entitlement to an initial increased rating for low back 
strain, evaluated as 10 percent disabling from January 28, 
1993 to September 17, 2001.  

3.  Entitlement to an initial increased rating for low back 
strain, evaluated as 40 percent disabling since September 18, 
2001.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, 
Virginia.  Specifically, in an April 1993 rating action, the 
RO granted service connection for a low back strain and 
awarded a compensable evaluation of 10 percent for this 
disability, effective from January 28, 1993.  Following 
receipt of the decision, the veteran perfected a timely 
appeal with respect to the issues of entitlement to an 
initial rating greater than 10 percent for the 
service-connected low back strain and entitlement to an 
effective date earlier than January 28, 1993 for the grant of 
service connection for this disability.  

The current appeal also arises from an October 1996 rating 
action of the RO.  In that decision, the RO denied the issue 
of entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to the service-connected 
low back strain.  

In August 1998, the Board denied the issue of entitlement to 
an effective date earlier than January 28, 1993 for the grant 
of service connection for a low back strain.  Additionally, 
the Board remanded the veteran's increased rating and 
secondary service connection claims to the RO for further 
evidentiary development.  Following completion of the 
requested action, the RO, by a December 2003 rating action, 
awarded an initial increased evaluation of 40 percent, 
effective from September 18, 2001 for the service-connected 
low back strain and denied service connection for a 
psychiatric disorder, asserted to be secondary to the 
service-connected low back strain.  Consequently, the issues 
listed on the cover page of this decision are a correct 
description of the claims currently before the Board for 
appellate review.  

A September 1997 rating action denied service connection for 
herniated disc of the lumbar spine with radiculopathy.  
Following notification of the decision, the veteran did not 
express disagreement with the denial.  This matter is, 
therefore, not before the Board at this time.  

(The issue of entitlement to service connection for a 
psychiatric disorder, asserted to be secondary to the 
service-connected low back strain, will be addressed in the 
Remand portion of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Between January 28, 1993 and September 17, 2001, the 
service-connected low back strain was manifested by severe 
limitation of motion of the lumbar spine.  

3.  Ankylosis of the spine has not been demonstrated or 
nearly approximated at any time from January 28, 1993 to 
present.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 40 percent for low 
back strain from January 28, 1993 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5292 and 5295 (effective prior to 
September 26, 2003).  

2.  The criteria for a schedular rating greater than 
40 percent for the low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5292 and 5295 (effective prior to 
September 26, 2003); and 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in September 2001 and April 2003 in the 
present case, the RO advised the veteran of the enactment of 
the VCAA.  Specifically, the veteran was informed that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for an initial increased 
ratings for his service-connected low back strain but that he 
must provide enough information so that VA could request any 
relevant records.  Further, the veteran has been advised of 
the evidence received and was asked to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The April 1993 rating decision, the June 1993 statement of 
the case (SOC), and the October 1996, September 1997, and 
January 2004 supplemental statement of the case (SSOC) SSOCs 
notified the veteran of the relevant laws and regulations and 
of the evidence necessary to substantiate his initial 
increased rating claims.  In particular, the January 2004 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist (thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence in his increased rating claims) and also included 
the relevant criteria for rating his service-connected low 
back disability for both periods at issue.  Furthermore, 
these documents advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Moreover, throughout the current appeal, the veteran has 
identified relevant treatment from various VA and private 
medical providers.  The RO has made attempts to obtain 
records of such treatment, and all available evidence has 
been associated with the claims folder.  In addition, the 
veteran has been accorded several pertinent VA examinations 
during the current appeal, including, in particular, in March 
1993, July 1996, September 2001, and December 2002.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the veteran's claims for initial increased ratings for his 
service-connected low back strain.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

Service medical records reflect low back treatment on 
multiple occasions between October 1979 and May 1982.  
Assessments included mild right lateral dorsal strain, muscle 
strain, chronic lumbosacral strain, chronic low back pain, 
chronic back strain, and muscle spasm.  X-rays taken of the 
veteran's lumbosacral spine in April 1980 showed some 
straightening of the spine, a pseudoarthrosis between the 
transverse process of the right transverse process of L1 and 
a small rudimentary rib, and no evidence of a fracture or 
other bone, joint, or interspace abnormality.  The July 1982 
separation examination included the veteran's admission that 
he had never experienced any recurrent back pain as well as 
the examiner's findings that the veteran's spine was normal.  

According to relevant post-service medical records, in March 
1993, the veteran underwent a VA spine examination.  At that 
time, he complained of low back pain.  A physical examination 
demonstrated a slight straightening of all of the normal 
curves of the spine, normal musculature, no spasm, positive 
right leg raising of 22 degrees, positive left leg raising of 
22 degrees, deep tendon reflexes of 1+, equal sensations 
bilaterally, leaning to the left, the ability to walk on toes 
and on heels, the ability to walk on the sides of feet and 
heel-to-toe, forward flexion of the lumbar spine of 
38 degrees, backward extension of the lumbar spine to zero, 
an inability to bend backwards, left lateral flexion of the 
lumbar spine of 22 degrees, right lateral flexion of the 
lumbar spine of 19 degrees, rotation of the lumbar spine of 
18 degrees bilaterally, and limitation of all ranges of 
motion of the lumbar spine due to pain.  X-rays taken of the 
lumbosacral spine were essentially negative.  The examiner 
diagnosed a history of lower back pain during service with 
residuals but with no radiographic findings.  

Based on this evidence, the RO, by an April 1993 rating 
action, granted service connection for low back strain.  In 
addition, the RO awarded a compensable evaluation of 
10 percent for this disability, effective from January 28, 
1993, the date of receipt of the claim for service connection 
for this disorder.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the initial rating assigned to his service-connected low 
back strain.  

According to the relevant evidence received during the 
current appeal, between February 1992 and December 1993, the 
veteran sought periodic VA outpatient treatment for 
complaints of low back pain.  X-rays taken of his lumbosacral 
spine in March 1993 and September 1993 were within normal 
limits.  Magnetic resonance imaging conducted on the 
veteran's lumbar spine in December 1993 reflected the 
presence of a small well-marginated left paracentral anterior 
extradural defect which appeared to extend cephalad from the 
L4-5 interspace (which the examining physician felt 
represented a free disc fragment) as well as a mild degree of 
decreased signal intensity within the L5-S1 disc substance on 
the T2 weighted sagittal sequence which was consistent with 
the presence of early and mild degeneration.  The remainder 
of the findings were essentially within normal limits.  

In both January and February 1994, the veteran sought VA 
outpatient treatment for continued complaints of low back 
pain which was aggravated by walking.  Physical examinations 
demonstrated slight tenderness to palpation, decreased range 
of motion secondary to pain, normal sensation, normal 
dorsiflexion and flexion strength bilaterally, and 5/5 
quadricep strength on the left and 4/5 quadricep strength on 
the right secondary to pain.  

X-rays taken of the veteran's lumbosacral spine in August 
1994 were normal.  At a VA outpatient treatment session 
conducted in June 1995, the veteran complained of chronic low 
back pain.  Additional VA medical records subsequently dated 
from February 1996 to July 1996 reflect the veteran's 
continued complaints of low back pain.  

In July 1996, the veteran underwent a VA spine examination.  
At that time, the examiner observed that the veteran 
"act[ed] . . . as if he . . . [were] in extreme pain" and 
noted that he (the veteran) was very difficult to communicate 
with as his responses essentially consisted of comments that 
he "c[ould]'t remember."  The veteran reported that his 
back "hurt . . . real bad" and that he had spasms of his 
back muscles.  A physical examination demonstrated a limp on 
the left side; tenderness at T3, T4, and T10-S1; no muscle 
spasms; back muscles which were "quite relaxed;" forward 
flexion from zero to 24 degrees; backward flexion from zero 
to 5 degrees; left lateral flexion from zero to 10 degrees; 
right lateral flexion from zero to 20 degrees; rotation to 
the left from zero to 20 degrees; rotation to the right from 
zero to 15 degrees; pain on all ranges of motion; positive 
straight leg raising tests at 15 degrees bilaterally with 
complaints of extreme pain on slight elevation of the legs; 
normal strength of both lower extremities; hypoactive but 
equal reflexes of the legs bilaterally; normal pulses; normal 
and equal warmth bilaterally; and normal light touch tests 
throughout both legs.  

In the examination report, the examiner noted that X-rays 
recently taken of the veteran's lumbar spine showed 
degenerative disc disease at L4-L5 but were otherwise normal.  
Further, the examiner noted that the veteran's expression of 
severe pain on most any part of his back when the doctor 
touched the skin of the veteran's back with very little 
pressure was inconsistent with the physical findings from the 
examination.  The examiner diagnosed chronic low back sprain 
with radiographic evidence of degenerative disc disease at 
L4-L5.  

According to subsequent private medical records, magnetic 
resonance imaging completed on the veteran's lumbar spine in 
August 1996 reflected early degenerative changes of the L4-L5 
and L5-S1 intervertebral discs.  In the following month, the 
veteran described significant ongoing mechanical low back 
complaints in September 1996.  Electromyograph testing showed 
minimal L5 changes on the right without a clear radicular 
pattern.  Magnetic resonance imaging completed in October 
1996 confirmed early disc degeneration at the L4-L5 and L5-S1 
discs.  

Also in October 1996, as well as in the following month, the 
veteran received epidural steroid injections.  During that 
time, the veteran had complained of increased low back pain 
as well as increased muscle spasm in his low back.  Diagnoses 
in October 1996 included chronic lumbar back pain and 
possible lumbar radiculopathy at the right L4-L5 level.  
Diagnoses in the following month were described as chronic 
lumbar pain as well as "question" lumbar radiculopathy and 
"question" spinal stenosis.  

Between November 1996 and May 1997, the veteran continued to 
complain of persistent low back pain.  Specifically, private 
electromyograph testing completed on the veteran's left lower 
extremity in November 1996 was essentially normal.  

At a VA evaluation completed in January 1997, the veteran 
complained of low back pain but denied any loss of bowel or 
bladder control.  The examiner observed that the veteran's 
radicular pain and leg pain did not follow a specific 
dermatome pattern and that he walked with a flexed posture at 
his hips, knees, and back.  A physical examination 
demonstrated flexion to 30 degrees (in the standing 
position), full lateral side bending with complaints of pain 
in both directions, symmetric and hypoactive reflexes 
bilaterally in the seated position, negative straight leg 
raising bilaterally, intact sensation, some spotty sensory 
deficit (which, the examiner explained, was totally 
nonobjective and followed no specific dermatome pattern), 
intact motor strength, diffuse tenderness throughout the 
entire lumbosacral spine in both buttocks to gentle 
percussion only, and no pain on flexion, abduction, or 
external rotation.  

At a January 1997 private treatment session, the veteran 
showed minimal progress.  In February 1997, the veteran 
sought private medical care for complaints of constant dull 
aching discomfort in his back associated with sharp radiating 
pain (on the left side more than the right side).  He report 
that his back pain is aggravated by prolonged walking or 
sitting.  He denied persistent numbness.  A physical 
examination demonstrated full range of motion of the lumbar 
spine with tenderness in the left low paralumbar gluteus 
medius locations and with a negative straight leg raising 
test.  The examiner noted that prior magnetic resonance 
imaging had indicated early degenerative changes at the L4-L5 
and L5-S1 levels without evidence of nerve root compression.  
The examiner assessed low back syndrome and degenerative 
joint disease of the lumbar spine with a history of 
medication dependence.  At that time, and at another private 
treatment session conducted two weeks later in the same 
month, the veteran received left ilio-lumbar tendon sheath 
injections.  

According to private medical records dated in March 1997, 
further testing revealed left-sided S1 radiculopathy and 
peroneal entrapment.  The veteran's pain status was 
essentially unchanged.  The veteran was instructed to return 
for a selective S1 root block.  In the following month, the 
veteran received a repeat S1 nerve root block.  

X-rays taken of the veteran's lumbar spine in April 1997 
showed partial desiccation of the L4-L5 and L5-S1 discs which 
was consistent with early disc degeneration.  This finding 
was confirmed on magnetic resonance imaging completed in the 
same month.  

Additional private medical records indicate that, in April 
1997, the veteran underwent a left S1 nerve root block under 
fluoroscopy.  Pre-, and post-, operative diagnoses were 
characterized as ilio-lumbar entrapment as well as L5-S1 
neuralgia.  In May 1997, the veteran received lumbar facet 
joint injections.  The physician assessed low back syndrome 
of possible facet generated etiology.  In June 1997, the 
veteran received a left ilio-lumbar tendon sheath injection 
for assessed low back syndrome, significant lower lumbar 
facet generated mechanical pain, and fibromyositis.  
Approximately two weeks later in the same month, the veteran 
received a right ilio-lumbar tendon sheath injection for his 
assessed low back syndrome and fibromyositis.  

In July 1997, the veteran received an ilio-lumbar tendon 
sheath injection.  A diagnosis of ilio-lumbar tendonitis was 
made.  Three weeks later in the same month, he underwent a 
left gluteus medius block.  A diagnosis of gluteus medius 
fibromyalgia was made.  One month later in August 1997, the 
veteran received a left ilio-lumbar tendon sheath injection.  
At that time, assessments of low back syndrome, chronic S1 
radiculopathy, and fibromyositis were made.  One month later 
in September 1997, the veteran underwent a specific nerve 
root injection under a fluoroscopy.  The treating physician 
assessed S1 radiculopathy as well as degenerative joint 
disease of the lumbar spine.  

In a May 1999 letter, a private physician stated that he had 
treated the veteran for long-standing back pain since 
February 1997.  The doctor also explained that the veteran's 
back treatment had consisted of physical therapy, TEN's 
application, medication, and steroid injections.  The veteran 
was determined not to be a suitable candidate for surgical 
intervention.  

Additional private medical records dated from November 1999 
to August 2000 reflect the veteran's continued complaints of 
chronic low back pain.  His treatment included a back brace, 
a cane, and multiple medications.  

In July 2001, the veteran sought VA medical care for 
complaints of chronic low back pain with some radiation into 
his left leg.  In particular, he described increased pain 
with lying down and with activity.  A physical examination 
demonstrated equal deep tendon reflexes bilaterally, 
1+ Achilles, and negative straight leg raising.  The examiner 
noted that the magnetic resonance imaging completed on the 
veteran's lumbar spine in 1997 had shown some disc 
degeneration at L4-L5 and L5-S1.  The examiner assessed 
degenerative disc disease of the lumbosacral spine.  

Magnetic resonance imaging was again conducted in August 
2001.  This testing showed a minimal/mild degree of 
intervertebral disc degeneration at the L3-L4, L4-L5, and 
L5-S1 levels.  

On September 18, 2001, the veteran underwent a VA peripheral 
nerves examination.  At that time, he complained of low back 
pain which radiates down both legs to his calves, stiffness 
in his back in the mornings, as well as feelings of weakness 
and fatigueability in his back.  He denied experiencing any 
loss of bladder or bowel control.  Also, the veteran 
described aggravation of his back pain with sudden movements, 
coughing, and sneezing as well as improvement of these 
symptoms with rest and sleep.  The veteran noted that he 
wears a back brace and uses a cane.  

A physical examination demonstrated a slow and atalgic gait, 
pain to light palpation from L4 through S5, no muscle spasm, 
constant pain (on ranges of motion and on standing), active 
forward flexion from zero to 20 degrees, passive flexion from 
zero to 30 degrees, active backward extension from zero to 
10 degrees, passive backward extension from zero to 
13 degrees, active right lateral flexion from zero to 
25 degrees, passive right lateral flexion from zero to 
30 degrees, active left lateral flexion from zero to 
30 degrees, passive left lateral flexion from zero to 
37 degrees, active and passive right rotation from zero to 
35 degrees with muscle spasm at L3-L4 on the right, left 
rotation from zero to 35 degrees, 2+ reflexes to both knees 
and ankles, some decreased sensation to pinprick on the right 
medial and posterior aspect of the thigh and lower leg, 
decreased sensation to pinprick on the left lower lateral and 
anterior aspect of the thigh and lower leg, and normal soft 
touch.  The examiner diagnosed disc degeneration of the 
lumbar spine with decreased sensation.  

A VA medical record dated in March 2002 notes that the 
veteran continued to complain of significant back pain.  He 
also reported experiencing little benefit from his treatment.  

Thereafter, in December 2002, the veteran underwent a VA 
orthopedic examination.  At that time, he complained of 
chronic lower back problems, including stinging pain.  

A physical examination demonstrated some saddle-shaped 
tenderness of the lower lumbar region (including the lower 
spinous processes, interspinous ligaments, and paraspinal 
muscles), limitation of forward flexion to 18 inches off the 
ground, restriction of lateral bending and lateral rotation 
to 50 percent in both directions, limitation of lumbar 
extension to 50 percent, pain on movement, maximal tenderness 
over the right and left sacroiliac joints or possibly over 
the L5-S1 facets bilaterally or over the ilio-lumbar 
ligaments bilaterally, a positive sitting and supine straight 
leg raising test with pain in the anteromedial thigh as 
opposed to the lower leg, intact deep tendon reflexes at the 
patellar tendon and Achilles tendon bilaterally, and normal 
motor strength in all of the lower extremity muscle groups 
tested.  

X-rays taken of the veteran's lumbosacral spine were 
unremarkable.  The examiner noted that magnetic resonance 
imaging completed on the veteran's lumbosacral spine in 
August 2001 provided findings consistent with a minimal or 
mild degree of intervertebral disc degeneration at L3-L4, 
L4-L5, and L5-S1 levels.  The examiner diagnosed chronic low 
back strain/sprain and noted that the veteran's pain "seems 
to . . . [represent] a chronic slowly worsening problem."  
The examiner explained that the examination did not 
demonstrate any focal deficits to indicate clinical evidence 
of a radicular problem.  

Approximately one week later in December 2002, the veteran 
underwent a VA neurological examination of his spine.  At 
that time, he complained of chronic disabling low back pain 
which radiates into his buttocks and at times into his calves 
and which causes muscle spasm up and down his back.  He 
denied any bowel or bladder changes.  He noted that he has 
not undergone any surgery on his back.  

A physical examination demonstrated a somewhat antalgic gait, 
very limited forward bending (to 20 or 25 degrees) due to 
complaints of pain, lateral bending not approaching 
45 degrees, limited extension to 10 degrees due to complaints 
of pain, tenderness over the entire thoracic and lumbar 
region upon palpation with no specific areas of point 
tenderness to percussion, tenderness over both sacroiliac 
joints, bilateral buttock and some posterior thigh pain with 
straight leg raising but no radicular symptoms below the 
knee, sacroiliac dysfunction (manifested by a markedly 
positive figure of four test bilaterally with the left side 
greater than the right side), some blunting to light touch 
and pin prick in both legs (which the examiner felt may be 
consistent with the veteran's diabetes), and diffuse 
hypoactive deep tendon reflexes.  The examiner diagnosed 
mechanical low back pain and sacroiliac joint dysfunction and 
also noted that the veteran exhibited evidence of diabetic 
neuropathy (as demonstrated by sensory changes in his lower 
limbs and reduced deep tendon reflexes).  

X-rays taken of the veteran's sacrum and coccyx in December 
2002 showed only very mild erosive changes of his sacroiliac 
joints.  X-rays taken of his lumbosacral spine at that time 
were normal.  A bone nuclear medicine scan completed in 
January 2003 was normal with regard to his back and 
sacroiliac joints.  Although this test demonstrated scattered 
areas of degenerative joint disease changes in his shoulders, 
left ankle, and both knees, no findings were shown in his 
back or sacroiliac joints.  Due to these negative bone scan 
findings, a VA physician determined in September 2003 that no 
further studies (including blood work) was necessary.  This 
doctor also concluded that the pertinent diagnoses remained 
mechanical low back pain and sacroiliac joint dysfunction.  

In December 2003, the RO considered this additional evidence.  
In particular, the RO determined that the relevant 
information warranted the grant of a 40 percent evaluation 
for the service-connected low back strain, effective from 
September 18, 2001.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

With regard to the veteran's increased rating claim for his 
service-connected low back strain, the Board notes that the 
schedular criteria by which orthopedic disabilities of the 
spine are rated changed during the pendency of the veteran's 
appeal.  Specifically, on September 26, 2003, changes in all 
spinal rating criteria became effective.  See 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  According to the SSOC 
issued in January 2004 in the present case, the RO has 
considered, and informed the veteran of the, these regulatory 
changes.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria under the diagnostic 
codes for orthopedic disabilities of the spine are not 
applicable prior to September 26, 2003, the effective date of 
applicable revision.  

According to the old relevant rating criteria, evidence that 
lumbosacral strain resulted in characteristic pain on motion 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The next higher 
disability evaluation, 20 percent, requires evidence of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  Id.  The 
highest disability rating allowable pursuant to this code, 
40 percent, necessitates evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

Further, according to the relevant diagnostic code which 
rates impairment resulting from traumatic or degenerative 
arthritis, when established by X-ray findings, it will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2003).  

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  According to this Diagnostic Code, 
evidence of slight limitation of motion of the lumbar spine 
warrants the assignment of a 10 percent disability rating.  
Id.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable under this code, 
40 percent, necessitates evidence of severe limitation of 
motion of the lumbar spine.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected low back disability includes consideration 
of any resulting low back pathology.  Any such low back 
symptomatology may include limitation of motion of the joint.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

According to the relevant rating criteria effective 
September 26, 2003, evidence of forward flexion of the 
thoracolumbar spine of 30 degrees of less or favorable 
ankylosis of the entire thoracolumbar spine warrants the 
assignment of a 40 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The next higher rating of 
50 percent requires evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A total schedular 
evaluation of 100 percent necessitates evidence of 
unfavorable ankylosis of the entire spine.  Id.  

The veteran has asserted that his low back disability has 
increased in severity.  In particular, he has asserted that 
his service-connected low back strain has resulted in 
constant pain, spasm, and limitation of motion of his low 
back as well as the need for injections and a back brace.  
See, e.g., April 1997 hearing transcript (T.) at 3-12, 16-19.  

The veteran's descriptions of his service-connected low back 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected low back 
strain must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

The Board acknowledges that a private examination conducted 
in February 1997 demonstrated full range of motion of the 
veteran's lumbar spine.  Significantly, however, the 
preponderance of the evidence during the time period from 
January 28, 1993 to September 17, 2001 reflects severe 
limitation of motion of his lumbar spine.  

For instance, the VA examination conducted on the veteran's 
lumbar spine in March 1993 showed forward flexion to 
38 degrees, backward extension to zero, an inability to bend 
backwards, left lateral flexion to 22 degrees, right lateral 
flexion to 19 degrees, rotation to 18 degrees bilaterally, 
and limitation of all ranges of motion of the lumbar spine 
due to pain.  Physical examinations conducted during VA 
outpatient treatment sessions in January and February 1994 
confirmed decreased ranges of motion of the veteran's lumbar 
spine due to pain.  Additionally, the VA examination 
conducted in July 1996 reflected the following ranges of 
motion of his lumbar spine:  forward flexion from zero to 
24 degrees, backward flexion from zero to 5 degrees, left 
lateral flexion from zero to 10 degrees, right lateral 
flexion from zero to 20 degrees, rotation to the left from 
zero to 20 degrees, rotation to the right from zero to 
15 degrees, and pain on all ranges of motion.  Also, the 
January 1997 VA evaluation of the veteran's lumbar spine 
demonstrated flexion to 30 degrees (in the standing position) 
as well as full lateral side bending with complaints of pain 
in both directions.  

This relevant evidence supports the finding that the veteran 
consistently exhibited severe limitation of motion of his 
lumbar spine between from January 28, 1993 to September 17, 
2001.  As such, the Board finds that a disability rating of 
40 percent for the service-connected low back strain is 
warranted for this time period.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (which stipulates that evidence of 
severe limitation of motion of the lumbar spine is necessary 
for the award of a 40 percent rating).  A higher evaluation 
cannot be awarded under this diagnostic code.  Id.  A rating 
greater than 40 percent also is not allowable under 
Diagnostic Code 5295, based upon impairment resulting from 
lumbosacral strain.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

The veteran has serious degenerative disc disease of the 
spine that is not service-connected and may be causing some 
of the limitation of motion of the spine.  However, the 
clinical evidence of record does not attribute the limitation 
of motion to the degenerative disc disease and resolving 
doubt in the veteran's favor, the Board finds that a 40 
percent rating is warranted using the old rating criteria.  
However, the veteran is not service-connected for a fractured 
vertebra and did not exhibit ankylosis of the spine; there 
was no basis under the old criteria to warrant a rating 
greater than 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5289 (effective prior to September 26, 2003).  
There is no basis for a rating in excess of 40 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the lumbar spine.  See Johnston v. 
Brown, 10 Vet.App. 80 (1997).  

The Board acknowledges the veteran's recent complaints of 
constant and stinging pain in his low back.  Further, since 
September 18, 2001, the veteran's service-connected low back 
strain has been manifested by a somewhat antalgic gait, no 
muscle spasm, very limited range of motion due to complaints 
of pain, tenderness over the entire thoracic and lumbar 
region upon palpation with no specific areas of point 
tenderness to percussion, tenderness over both sacroiliac 
joints, bilateral buttock and some posterior thigh pain with 
straight leg raising but no radicular symptoms below the 
knee, and sacroiliac dysfunction (manifested by a markedly 
positive figure of four test bilaterally with the left side 
greater than the right side).  

Significantly, however, this symptomatology does not support 
a finding of an increased rating for the service-connected 
low back strain since September 18, 2001.  Under the new 
rating criteria, a 50 percent disability evaluation requires 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).  Since September 18, 2001, 
the veteran has undergone several VA examinations of his 
lumbar spine.  Significantly, none of these evaluations has 
demonstrated any ankylosis of his spine.  Consequently, the 
Board must conclude that a disability evaluation greater than 
the currently assigned rating of 40 percent for the 
service-connected low back strain, since September 18, 2001, 
is not warranted pursuant to the new rating criteria.  
Moreover, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the lumbar spine.  See Johnston 
v. Brown, 10 Vet.App. 80 (1997).

Moreover, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The facts of this case do not show that the veteran's low 
back strain has resulted in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his low back disorder has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A schedular rating of 40 percent for the service-connected 
low back strain from January 28, 1993 to September 17, 2001 
is granted, subject to the provisions governing the payment 
of monetary benefits.  

A schedular rating greater than the currently assigned 
evaluation of 40 percent for the service-connected low back 
strain since September 18, 2001 is denied.  


REMAND

With regard to the claim of entitlement to service connection 
for a psychiatric disorder, asserted to be secondary to the 
service-connected low back strain, the Board notes that the 
service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability.  
According to post-service medical records, a VA psychological 
assessment completed in April 1992, almost ten years after 
the veteran's separation from active military duty, provided 
an Axis I diagnostic impression of cocaine dependence.  A 
record of a VA outpatient treatment session completed in July 
1996, approximately 14 years after the veteran's discharge 
from active service, included diagnoses of anxiety and 
depression.  

Thereafter, in October 2001, the veteran underwent a VA 
mental disorders examination.  The examiner expressed his 
opinion that "[a]lthough it is difficult to discern the 
contribution of . . . [the veteran's] back problems to the 
anxiety and depression from 1993-1998 due to coexisting 
substance dependence, the persistence of the symptoms of 
generalized anxiety disorder and dysthymia during abstinence 
suggest that, at this point, they are independent of his 
substance use and may therefore be related to the functional 
losses he has sustained as a result of his current back 
condition.  It does not appear that the psychiatric disorders 
began during the veteran's period of service or that they are 
related to [the] low back strain suffered during service."  

Additional VA medical records dated from January to March 
2002 reflect inpatient and outpatient treatment for cocaine 
dependence; a dysthymic disorder by history; a 
substance-induced mood disorder with anxiety, depression, 
suicidality, homicidality, and cocaine dependence; an 
adjustment disorder with a depressed mood; polysubstance 
abuse; and a generalized anxiety disorder.  When seen at a VA 
clinic in March 2002, it was noted the veteran's severe 
alcohol and drug-related legal problems as well as his 
moderate alcohol and drug-related medical problems.  The 
Axis I diagnosis was diagnosed as polysubstance dependence.  
A VA psychological evaluation completed on the following day 
in March 2002 demonstrated no gross cognitive dysfunction 
(despite the veteran's complaints of poor concentration as 
well as reading and writing problems), significant depression 
and significant anxiety symptoms, no current problems with 
anger and aggressive behavior, and no symptoms suggestive of 
a thought disorder.  A VA medical record dated in March 2003 
notes that the veteran had been taking medication for his 
generalized anxiety disorder.  

Importantly, these relevant medical records reflect treatment 
for, and evaluation of, polysubstance dependence as well as 
acquired psychiatric disorders defined as a generalized 
anxiety disorder and a dysthymic disorder.  The Board finds 
that a remand is necessary to accord the veteran an 
opportunity to undergo a pertinent VA examination to 
determine the exact nature of any acquired psychiatric 
disorder that he may have.  Furthermore, in view of the 
October 2001 VA examiner's conclusion that the veteran's 
generalized anxiety disorder and dysthymic disorder "may" 
be related to the functional losses sustained by the veteran 
as a result of his current back condition, the VA examination 
conducted pursuant to this Remand should also include a 
specific opinion from the examiner as to whether any acquired 
psychiatric disability found on examination is related in any 
way to the veteran's service-connected low back strain.  See, 
38 C.F.R. § 3.310(a) (2003) (which stipulates that disability 
which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected).  See also, Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (which stipulates that, when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or is the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VA Medical 
Center in Salem, Virginia since April 
2003.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability shown on evaluation.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

If a psychiatric disability is found on 
examination, the examiner should express 
opinions as to whether it is more likely, 
less likely or as likely as not that any 
such diagnosed disorder is caused or 
aggravated by the veteran's 
service-connected low back strain.  If 
aggravated, the examiner should specify 
what measurable degree of current 
psychiatric disability represents a 
permanent increase caused by the service-
connected low back strain.  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, 
asserted to be secondary to the 
service-connected low back strain.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



